DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 03/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent number 10/894,437 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	Authorization for this examiner’s amendment was given in an interview with Lanny J. Tucker on 03/21/2022.

5.	Claims:
Please replace independent claim 1 as follows:
1.
--
(Currently amended) A method for making a flexible inkjet-printed article, the method comprising, in order: 
A) [[A')]] providing an ink receptive medium comprising a substrate and an aqueous- based ink-receptive layer disposed thereon, which aqueous-based ink-receptive layer has an outer surface, and comprises: 
 	 	(a) one or more water-soluble salts of a multivalent metal cation in an amount of at least 0.6 weight % and up to and including 49 weight %; 
 	 	(b) one or both of a polyvinyl alcohol and a polyvinyl amine, or a copolymer derived from a vinyl alcohol and a vinyl amine, in a total amount of at least 0.5 weight % and up to and including 30 weight %; 
 	 	optionally, (c) a crosslinking agent in an amount of at least 0.01 weight % and up to and including 5 weight %; and 
 	 	optionally, (d) silica particles in an amount of up to and including 30 weight %,
 	 	all amounts being based on the total weight of the aqueous-based ink-receptive layer; and 
 	B) depositing directly on the outer surface of the aqueous-based ink-receptive layer, one or more aqueous pigment-based inks, 
 	 	each aqueous pigment-based ink having at least 75 weight % and up to and including 95 weight % of water, and comprising: 
 	 	a) one or more anionically-stabilized pigment colorants; 
 	 	b) one or more water-miscible humectants in a total amount of at least 1 weight % and up to and including 20 weight %, and consisting essentially of compounds, each of which has a carbon atom to oxygen atom ratio of at least 1.0:1.0 and only two hydroxy groups; 
 	 	and optionally, 
 	 	c) an acidic polymer that is an anionic polyurethane, an acidic acrylic polymer, an acidic styrene-acrylic polymer, or any combination of these materials, each acidic polymer having an acid number of at least 50 and up to and including 240, and each -3-acidic polymer 
 	C) drying the one or more aqueous pigment-based inks to remove substantially all water to form an inkjet-printed image; 
 	D) forming a functional layer comprising an adhesive composition on the inkjet- printed image; and 
 	E) adhering a flexible polymeric film or paper to the functional layer, to form the flexible inkjet printed article.
--

Allowable Subject Matter
6.	The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed in independent claim 1 a method for making a flexible inkjet-printed article, the method comprising, in order: 
 	A) providing an ink receptive medium comprising a substrate and an aqueous- based ink-receptive layer disposed thereon, which aqueous-based ink-receptive layer has an outer surface, and comprises: 
 	 	(a) one or more water-soluble salts of a multivalent metal cation in an amount of at least 0.6 weight % and up to and including 49 weight %; 
 	 	(b) one or both of a polyvinyl alcohol and a polyvinyl amine, or a copolymer derived from a vinyl alcohol and a vinyl amine, in a total amount of at least 0.5 weight % and up to and including 30 weight %; 
 	 	optionally, (c) a crosslinking agent in an amount of at least 0.01 weight % and up to and including 5 weight %; and 
 	 	optionally, (d) silica particles in an amount of up to and including 30 weight %,

 	B) depositing directly on the outer surface of the aqueous-based ink-receptive layer, one or more aqueous pigment-based inks, 
 	 	each aqueous pigment-based ink having at least 75 weight % and up to and including 95 weight % of water, and comprising: 
 	 	a) one or more anionically-stabilized pigment colorants; 
 	 	b) one or more water-miscible humectants in a total amount of at least 1 weight % and up to and including 20 weight %, and consisting essentially of compounds, each of which has a carbon atom to oxygen atom ratio of at least 1.0:1.0 and only two hydroxy groups; 
 	 	and optionally, 
 	 	c) an acidic polymer that is an anionic polyurethane, an acidic acrylic polymer, an acidic styrene-acrylic polymer, or any combination of these materials, each acidic polymer having an acid number of at least 50 and up to and including 240, and each -3-acidic polymer being neutralized with sufficient base to render it dispersible or soluble in each aqueous pigment-based ink, 
 	C) drying the one or more aqueous pigment-based inks to remove substantially all water to form an inkjet-printed image; 
 	D) forming a functional layer comprising an adhesive composition on the inkjet- printed image; and 
 	E) adhering a flexible polymeric film or paper to the functional layer, to form the flexible inkjet printed article.

7.	U.S. Patent application publication number 2009/0123675 to Shaw-Klein et al. disclosed a similar invention (See Office Correspondence issued on 02/26/2021 for U.S. Patent 

8.	U.S. Patent publication number 10/894,437 to Putnam et al. also disclosed a similar invention in Claims 1-19; however, a double patenting rejection based on the Putnam et al. prior art has been obviated by the Terminal Disclaimer recorded above. 

9.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
12.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

14.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853